ARS e THREATENS Beediment 138 EGG OS/35/50 Pager oft

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU
By ECF and Fax September 29, 2020

The Honorable Nelson S. Roman
United States District Judge

United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-4150

MEMO.ENDORSED

Re: Marhone v. Cassel, 16-Civ-4733 (NSR)(LMS)(pro se)
Dear Judge Roman:

This office represents Superintendent Joseph Smith, the remaining defendant in this pro se
prison conditions matter. Defendant respectfully requests an adjournment of the status conference
currently scheduled for October 2, 2020. The adjournment is requested because additional time
will be needed to address a discovery dispute discussed at the conference before Judge Smith on
September 16, 2020. A briefing schedule has been set for plaintiff's proposed motion to compel,
with briefing currently scheduled to be completed by October 31, 2020, potentially followed by
ga additonal cmilerence before the Magistrate Judge. See minute entry for September 16, 2020.
In addition, the deadline for plaintiff's reply brief on his motion for reconsideration of the claims
previously dismissed by the Court has been extended to October 7, 2020. The Court has granted
defendant’s seven prior requests due to the continuation of discovery by orders dated June 17,
September 6, October 16, October 30, and December 16, 2019, March 3, 2020, and July 13, 2020.
The Court has also previously adjourned the conference sua sponte twice by orders dated May 6,
2019, and April 13, 2020. Plaintiff consents to this application.

 

 

Respectfully submitted,

/s/ Steven N. Schulman
STEVEN N. SCHULMAN
Assistant Attorney General
(212) 416-8654

ce Conrad Marhone (by Mail)

-  92-A-2625 Defendant's request to adjourn the Status Conf.
3 Ef - Raster Correctional Facility from Oct. 2, 2020 until Jan. 6, 2021 at 10:00 am is
7 | & Box 338 granted on consent of Plaintiff. Defendant directed
- Te _  Napanoch, NY 12458-0338 to mail a copy of this endorsement to pro se Plaintiff
ee a

at the address on ECF and file proof of service.

“ i The Hon. Lisa M. Smith, USMJ (by ECF) Clerk of Court requested to terminate the motion

 

»EE |B (doc. 129). SO ORDERED?
eo 1S i — ol i
= & TE 28 Liberty Street, New York, NY 10005 @ Tel.: (212) 416-8610 ie a ae
.35 sé 2 F www.ag.ny.gov ( fo =
ro 8S = Dated:Sept. 30,2020 HON. NELSON.S. ROMAN .
A oe ; =a I

dj UNITED STATES DISTRICT JUDGE.
